     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 1 of 10




 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4     PARNELL COLVIN,                                          Case No. 2:20-cv-01765-APG-EJY
 5                    Plaintiff,
 6           v.                                              REPORT AND RECOMMENDATION
 7     M.J. DEAN CONSTRUCTION, INC.; DOES                  RE: Motion to Dismiss Complaint (ECF No. 7)
       I through X; and ROE CORPORATIONS XI-                                   and
 8     XX, inclusive;                                      Countermotion For Leave to Amend Complaint
                                                                          (ECF No. 12)
 9                    Defendants.
10

11           Pending before the Court are Defendant’s Motion to Dismiss Complaint (ECF No. 7) and
12    Plaintiff’s Countermotion for Leave to Amend Complaint (ECF No. 12). The Court has considered
13    Defendant’s Motion, Plaintiff’s Opposition (ECF No. 11), and Defendant’s Reply (ECF No. 13), as
14    well as Plaintiff’s Countermotion, Defendant’s Response (ECF No. 14), and Plaintiff’s Reply (ECF
15    No. 15).
16    I.     BACKGROUND
17           Plaintiff’s Complaint alleges employment discrimination, harassment, and retaliation under
18    42 U.S.C. § 2000e and NRS 613.330-340. Plaintiff also alleges four state law claims including
19    Negligent Infliction of Emotional Distress (“NIED”), Intentional Infliction of Emotional Distress
20    (“IIED”), Vicarious Liability/Respondeat Superior (“Respondeat Superior”), and Negligent Hiring,
21    Training, and Supervision. Defendant’s Motion seeks to dismiss Plaintiff’s four state law claims
22    only. ECF No. 7 at 2.
23           Defendant argues Plaintiff’s NIED claim is barred by the Nevada Industrial Insurance Act
24    (“NIIA”). Defendant further argues that even if this basis for dismissal is unsuccessful, Plaintiff’s
25    alleged harm is insufficient to state a negligence-based emotional distress claim. With respect to
26    Plaintiff’s IIED claim, Defendant contends this claim fails because the conduct alleged (which
27    Defendant says consists of Plaintiff being called a racial epithet on one occasion) is not outside the
28    bounds of decency. Id. at 3.
                                                       1
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 2 of 10




 1            Defendant correctly points out that Respondeat Superior is not a cause of action, but a theory

 2    of liability and, therefore, this claim must be dismissed with prejudice. Id. Finally, Defendant argues

 3    that Plaintiff’s Negligent Hiring, Training, and Supervision claim fails because the NIIA bars this

 4    claim, Plaintiff’s claim consists of boilerplate allegations only, and Plaintiff asserts pure economic

 5    loss. Id. at 3-4.

 6            Plaintiff opposes Defendant’s Motion and seeks to amend his Complaint by eliminating his

 7    Respondeat Superior claim while adding language regarding vicarious liability to each of his other

 8    six claims. ECF No. 12. Plaintiff also points to allegations in his Complaint, in addition to the racial

 9    epithet allegation, supporting his emotional distress claims. Id. Plaintiff states he suffered neither

10    an injury nor accident as those terms are defined by the NIIA, and there is no causal connection

11    between his injuries arising from his negligence claims and “the nature of the work or workplace …

12    .” Id. at 7. Thus, Plaintiff states his claims are not barred by the NIIA. Plaintiff states Nevada

13    recognizes a “direct” claim for NIED, and that physical contact with Plaintiff by Defendant need not

14    occur to state this claim. Id. at 8.

15            Plaintiff argues he suffered severe emotional distress, and Defendant attempts to trivialize

16    Plaintiff’s alleged “despicable” conduct. Id. at 8-10. Plaintiff argues that Negligent Hiring,

17    Training, and Supervision pleads sufficient facts to support this claim through incorporation of all

18    allegations in his Complaint and that he need not plead “every single detail regarding” a cause of

19    action. Id. at 11. As stated above, “Plaintiff does not oppose [ ] dismissal of … [his] … Respondeat

20    Superior” claim so long as Plaintiff’s is permitted to amend his Complaint to allege vicarious liability

21    in each of his other claims. Id. at 10-11.

22            With respect to Plaintiff’s Countermotion to Amend, Defendant argues this should be denied

23    because amendment would be futile, would cause undue delay, and is prejudicial because Defendant

24    would be forced to file another motion to dismiss. ECF No. 14 at 2. Defendant returns to the alleged

25    NIIA bar to Plaintiff’s two negligence claims, says Plaintiff’s allegations fail to state an IIED claim,

26    and argues Plaintiff cannot fix his Respondeat Superior cause of action.

27

28
                                                        2
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 3 of 10




 1    II.    DISCUSSION

 2           A.      Legal Standard Applicable to Defendant’s Motion to Dismiss.

 3           A complaint must include “[a] short and plain statement of … claim[s] showing the pleader

 4    is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see also Bell Atlantic v. Twombly, 550 U.S. 544, 555

 5    (2007). When considering a motion to dismiss, the Court will accept all well-pleaded allegations of

 6    material fact as true, while legal conclusions are not entitled to the same presumption. Ashcroft v.

 7    Iqbal, 556 U.S. 662, 679 (2009). A plaintiff must do more than assert “[t]hreadbare recitals of the

 8    elements of a cause of action.” Id. at 678 (internal citation omitted). Instead “a complaint must

 9    contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

10    face.” Id. (internal citation and quote marks omitted). A facially plausible claim exists “when the

11    plaintiff pleads factual content that allows the court to draw the reasonable inference that the

12    defendant is liable for the misconduct alleged.” Id. (internal citation omitted). The U.S. Supreme

13    Court’s decision in Iqbal states “that to satisfy Rule 8’s requirements, a complaint's allegations must

14    cross “the line from conceivable to plausible.’” Hester v. Stout Management, Case No. 2:20-cv-

15    02115-APG-VCF, 2020 WL 7427522, at *1 (D. Nev. Dec. 18, 2020) citing Iqbal, 556 U.S. at 680

16    citing Twombly, 550 U.S. at 547.

17           B.      Legal Standard Applicable to Plaintiff’s Countermotion to Amend.

18           Federal Rule of Civil Procedure 15(a)(1) states that “[a] party may amend its pleading once

19    as a matter of course” either “before being served with a responsive pleading” or “within 21 days

20    after serving the pleading if a responsive pleading is not allowed and the action is not yet on the trial

21    calendar.” If Rule 15(a)(1) does not apply, the party seeking to amend must obtain the opposing

22    party’s written consent or court leave to file an amended pleading. Fed. R. Civ. P. 15(a)(2). Well

23    settled law establishes that a motion for leave to amend brought pursuant to Rule 15(a)(2) should be

24    granted freely “when justice so requires.” When a party seeks court permission to file an amended

25    pleading, the decision whether to grant leave “lies within the sound discretion of” that court. DCD

26    Programs, Ltd. v. Leighton, 833 F.2d 183, 185-86 (9th Cir. 1987) (internal citation omitted). The

27

28
                                                        3
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 4 of 10




 1    amendment standard is “applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc.,

 2    316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d

 3    708, 712 (9th Cir. 2001)).

 4           In considering whether to grant or deny a motion seeking leave to amend a complaint, the

 5    Court considers whether there is: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party;

 6    (4) futility of amendment; and, (5) whether plaintiff has previously amended his complaint. Allen v.

 7    City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990). Here, Plaintiff has not previously amended

 8    his Complaint, his motion to amend was made in response to a motion to dismiss evidencing no

 9    undue delay or bad faith, there is no prejudice to the opposing party that will arise from amendment

10    as a discovery order was issued in January 2021, and, as discussed below, Plaintiff’s claims are not

11    futile. While the Court recommends granting Defendant’s Motion to Dismiss in part, the Court also

12    recommends allowing Plaintiff to file a proposed second amended complaint.

13           C.      Plaintiff’s Motion to Dismiss Based on an Alleged NIIA Bar Fails.

14           The NIIA is the exclusive remedy for employees who are injured on the job. Such an injury

15    must “arise out of the employment and occur within the course of that employment.” Wood v.

16    Safeway, Inc., 121 P.3d 1026, 1032 (Nev. 2005). If both of these requirements are met, an employer

17    is immune from suit. NRS 616A.020(1). “Injury or personal injury means a sudden and tangible

18    happening of a traumatic nature, producing an immediate or prompt result which is established by

19    medical evidence, including injuries to prosthetic devices.” NRS 616A.265(1) (internal quote marks

20    omitted). An accident “means an unexpected or unforeseen event happening suddenly and violently,

21    with or without human fault, and producing at the time objective symptoms of an injury.” NRS

22    616A.030. As explained by the Nevada Supreme Court, “[a]n injury is said to arise out of one’s

23    employment when there is a causal connection between the employee’s injury and the nature of the

24    work or workplace. In contrast, whether an injury occurs within the course of the employment refers

25    merely to the time and place of employment, i.e., whether the injury occurs at work, during working

26    hours, and while the employee is reasonably performing his or her duties.” Wood, 121 P.3d at 1032

27    (internal citations omitted).

28
                                                       4
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 5 of 10




 1           Plaintiff contends that his supervisor harassed him using curse words, threatened his job,

 2    picked on him, demanded he do unnecessary tasks, followed him around, scrutinized his work, sent

 3    him to work with other crews, made Plaintiff clean up by getting on his hands and knees, refused

 4    him overtime, assigned him an unreasonable number of tasks, and ultimately used an offensive racial

 5    epithet commonly referred to as the “N-word.” Plaintiff’s Complaint, ECF No. 1 ¶¶ 11-13, 16-19,

 6    24, 26-29. Plaintiff claims that after he complained about his supervisor’s conduct he was told his

 7    supervisor would be fired, but this did not happen. Id. ¶¶ 31-32. Instead, Plaintiff was assigned to

 8    a new supervisor who ultimately moved to a different project resulting in Plaintiff being reassigned

 9    to the original offending supervisor. Id. ¶¶ 33-37. The offending supervisor then terminated Plaintiff

10    claiming there was a lack of work. Id. ¶ 39. Plaintiff states that others who worked for Defendant

11    for less time than he did were not terminated for lack of work, and job posting at his union showed

12    Defendant continued to seek employees after his termination. Id. ¶¶ 40-41. It is all of this alleged

13    conduct that resulted in Plaintiff’s supposed emotional distress. Id. ¶¶ 64, 66-68, 81, 83-86.

14           The events Plaintiff describes to support his NIED and Negligent Hiring, Training, and

15    Supervision claim occurred at his work location, while Plaintiff was working, and during working

16    hours. Thus, based on Nevada’s interpretation of its NIIA statutes, the events giving rise to

17    Plaintiff’s alleged harm occurred within the course of his employment.

18           The somewhat closer question is whether what Plaintiff describes is an “injury” or “accident”

19    within the meaning of the NIIA. The Court finds the events Plaintiff describes were ongoing; that

20    is, they were neither sudden nor a tangible traumatic event that produced an immediate or prompt

21    result established by medical evidence. The events described were not violent producing objective

22    symptoms of injury at the time they occurred. Instead, Plaintiff alleges various conduct engage in

23    by his supervisor that occurred over the course of Plaintiff’s employment supposedly causing harm.

24           Because Plaintiff sufficiently alleges events that occurred during the course of his

25    employment, but that do not meet the NIIA’s definition of an injury or accident, the Court

26

27

28
                                                       5
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 6 of 10




 1    recommends denying Defendant’s Motion to Dismiss Plaintiff’s NIED and Negligent Hiring,

 2    Supervision, and Training claims on the basis of an NIIA bar. 1

 3             D.       Plaintiff’s NIED and IIED Claims Fail to Allege Severe Emotional Distress, but
                        Amendment is not Futile.
 4

 5             To state a claim for NIED, Plaintiff must allege the defendant acted negligently, and that

 6    there was a physical impact or, in the absence of physical impact, serious emotional distress causing

 7    physical injury or illness. ECF No. 12 at 8 citing Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1387

 8    (Nev. 1998). An IIED claim requires Plaintiff to plead there was extreme and outrageous conduct

 9    with either the intention of or reckless disregard for causing emotional distress, plaintiff suffered

10    severe emotional distress, and causation. Dillard Dep’t Stores, Inc. v. Beckwith, 989 P.2d 882, 886

11    (Nev. 1999) (internal citations omitted). Defendant claims Plaintiff’s allegations do not allege

12    serious emotional distress sufficient to state an NIED or IIED claim. 2

13             Plaintiff’s Complaint alleges he was “shocked and dismayed” and “seriously disturbed” by

14    his supervisor’s conduct; “intimidated and exasperated by” his supervisor; traumatized by the racial

15    epithet; humiliated and degraded; and, subjected to harassing, discriminatory, and humiliating

16    actions causing him to “suffer serious emotional distress” including “humiliation, depression,

17    anxiety, fear, and trouble sleeping.” ECF No. 1 ¶¶ 14, 21, 24, 30, 67, 72. Plaintiff does not allege

18    he suffered any physical impact and he does not identify any specific physical illness arising from

19    the Defendant’s alleged conduct. Id. Although Plaintiff generally alleges depression and anxiety,

20    which are, at least arguably, potential illnesses, Defendant alleges no facts to support a finding that

21    he suffers from an actual physical illness. Compare Shoen v. Amerco, Inc., 896 P.2d 469, 477 (Nev.

22
      1
               Defendant cites Young v. Zappos.com, Inc., Case No. 2:08-cv-741-JCM-PAL, 2010 WL 1612140 (D. Nev. Apr.
23    19, 2010) for the proposition that the NIIA provides the exclusive remedy for negligent hiring, training, and supervision
      claims. ECF No. 7 at 9. A review of the Zappos decision shows it does not go this far. In Zappos, the court stated that
24    the defendant could not be held liable for an employee’s “acts [that] are independent and outside the scope of
      employment where they are not committed in the course of an actual task assigned the employee and such acts are ‘not
25    reasonably foreseeable to a person of ordinary prudent and responsibility.” Id. at *5 citing NRS 41.475(1) and (2). The
      facts giving rise to these citations included an employee twice inappropriately touching another employee during
26    working hours and apparently once at an offsite party. Id. The court found this conduct “well outside the scope of
      employment.” Id. The court did not hold there were no circumstances in which a negligent hiring, training or supervision
27    claim might fall outside the NIIA’s exclusive remedy.
      2
               The Nevada Supreme Court recognizes the tort of negligent infliction of emotional distress in the employment
28    termination context. State v. Eighth Judicial Dist. Court ex rel. Cnty. of Clark, 42 P.3d 233, 241 (Nev. 2002).
                                                                6
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 7 of 10




 1    1995) (finding a plaintiff sufficiently alleged severe emotional distress when he “alleged that he

 2    [had] been diagnosed as ‘situationally depressed,’ and [was] receiving psychiatric treatment and

 3    taking medication”) and Chowdhry v. NLVH, Inc., 851 P.2d 459, 483 (Nev. 1993) (absent other

 4    indicia of emotional distress, allegations of “[i]nsomnia and general physical or emotional

 5    discomfort are insufficient”); Alam v. Reno Hilton Corp., 819 F. Supp. 905, 911 (D. Nev. 1993)

 6    (holding feelings of inferiority, headaches, irritability, and weight loss are insufficient to amount to

 7    severe emotional distress).

 8             Here, Plaintiff’s allegations do not cross the line from a conceivable to a plausible claim of

 9    serious or severe emotional distress. Hester, 2020 WL 7427522, at *1 citing Iqbal, 556 U.S. at 680

10    citing Twombly, 550 U.S. at 547. 3 Plaintiff alleges no diagnosis, treatment, or other indicia that his

11    emotional distress was more than what might generally occur following the events he alleges. For

12    this reason, the Court recommends granting Defendant’s Motion to Dismiss Plaintiff’s NIED and

13    IIED claims as currently pleaded.              Further, because Plaintiff’s proposed amended complaint

14    similarly fails to sufficiently allege facts supporting severe emotional distress, the Court

15    recommends the Countermotion to Amend these claims be denied without prejudice. However, the

16

17    Court also recommends Plaintiff be granted one opportunity to file a proposed second amended

18    3
                In order to state an IIED claim, Plaintiff must also assert facts that Defendant engaged in extreme and
      outrageous conduct that was “outside the bounds of decency and … regarded as utterly intolerable in a civilized
19    community.” Maduike v. Agency Rent-A-Car, 953 P.2d 24, 26 (Nev. 1998) (internal citation and quote marks omitted).
      Hence, “persons must necessarily be expected and required to be hardened to occasional acts that are definitely
20    inconsiderate and unkind.” Id. (internal quote marks omitted). Liability for emotional distress generally does not extend
      to “‘mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.’” Candelore v. Clark County
21    Sanitation Dist., 752 F.Supp. 956, 962 (D. Nev. 1990) (quoting Restatement (Second) of Torts § 46 cmt. d (1965)), aff’d,
      975 F.2d 588 (9th Cir. 1992). Further, “[a] retaliatory termination, in itself, does not even come close to extreme and
22    outrageous conduct.” Katynski v. Certainteed Gypsum Manufacturing, Inc., Case No. 2:13-cv-00752-APG-PAL, 2015
      WL 1038107, at *3 (D. Nev. Mar. 9, 2015) (internal citation omitted). Only where an employer’s treatment of an
23    employee “go[es] beyond all possible bounds of decency, is atrocious[,] and utterly intolerable” will the defendant be
      liable. Occasionally treating another in an inconsiderate, unkind, or rude manner is not enough. Nor is conduct extreme
24    and outrageous merely because an employer knows the employee will regard the conduct as insulting, or will have his
      feelings hurt.” Id. (internal citations and quote marks omitted). Here, Plaintiff alleges his supervisor used the N-word
25    on one occasion, which alone is insufficient to allege extreme and outrageous conduct; however, Plaintiff also alleges
      his supervisor engaged in conduct on numerous occasions intended to humiliate and harass him. ECF No. 1 ¶¶ 11, 13,
26    16-19, 24, 26-29. As explained in Gibbons v. Denmore, Case No. CV-S-0787-RLH-GFW, 2005 WL 8161762, at *3 (D.
      Nev. Sept. 26, 2005), “it is entirely possible for certain racial comments and harassment to rise to the level of extreme
27    or outrageous conduct.” The Court finds that Plaintiff alleges enough different acts with specificity, use of a racial
      epithet, retaliatory termination, and ongoing harassment such that “[w]hether the[] … alleged racial comments and
28    harassment are indeed ‘extreme’ or ‘outrageous’ is” sufficiently stated to survive a motion to dismiss. Id.
                                                                 7
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 8 of 10




 1    complaint that adequately pleads the severe emotional distress required to state his NIED and IIED

 2    claims. 4

 3             E.       Plaintiff’s Respondeat Superior Cause of Action Fails as a Matter of Law.

 4             Respondeat Superior “is a theory of liability, not a cause of action.” Phillips v. Target Corp.,

 5    Case No. 2:14-cv-468-JCM-CWH, 2015 WL 4622673, at *5 (D. Nev. Jul. 31, 2015). Apparently

 6    recognizing his error, Plaintiff does not oppose Defendant’s Motion to Dismiss his currently pleaded

 7    sixth cause of action, but instead seeks to amend his Complaint to add this theory of liability to his

 8    remaining causes of action. See ECF No. 12 at 10-11; ECF No. 12-1 ¶¶ 50-52; 59-61; 69-71; 78-

 9    80; and, 87-89.

10             Because Plaintiff’s sixth cause of action for Respondeat Superior fails to state a claim, the

11    Court recommends granting Defendant’s Motion to Dismiss this claim. However, because the Court

12    also recommends allowing Plaintiff to file a second amended complaint so that he may attempt to

13    replead his NIED and IIED (and, as discussed immediately below, his Negligent Hiring, Training,

14    and Supervision causes of action), the Court also recommends Plaintiff be permitted to attempt to

15    replead his Respondeat Superior theory of liability within each of these causes of action. 5

16             F.       Plaintiff’s Negligent Hiring, Training, and Supervision Fails to State a Claim.

17             Despite the NIIA not barring this cause of action, Plaintiff’s factual allegations are silent with

18    respect to the hiring, supervision, and training of Plaintiff’s supervisor. See Plaintiff’s summary of

19    facts in ECF No. 12 at 3-5. A review of Plaintiff’s Negligent Hire, Supervision, and Training causes

20    of action in his Complaint and proposed amended complaint shows Plaintiff asserts only conclusory

21    allegations that Defendant breached a duty to Plaintiff when it failed to properly train and supervise

22
      4
                The Court notes that Plaintiff has not previously filed an amended complaint, this case is in its relatively
23    infancy, there is no evidence that discovery has commenced in earnest, and no trial date is set. As explained above and
      below, with the exception of Plaintiff’s Respondeat Superior claim, the Court does not find Plaintiff’s state law claims
24    futile. Futility does not arise “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his
      claims which would entitle him to relief.” Farina v. Compuware Corp., 256 F. Supp. 2d 1033, 1061 (D. Ariz. 2003)
25    (internal citation omitted).
      5
                Plaintiff’s proposed amended complaint (ECF No. 12-1) includes Respondeat Superior allegations in his three
26    Title VII/Nevada statutory discrimination, harassment, and retaliation claims. There is no motion to dismiss these
      claims. However, rather than granting Plaintiff’s proposed amended complaint as to these claims, while simultaneously
27    recommending dismissal of Plaintiff’s four state law claims with leave to amend, the Court finds efficiency in
      recommending that the presently proposed amended complaint not be filed to allow for one more opportunity to properly
28    replead all of Plaintiff’s claims.
                                                                   8
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 9 of 10




 1    Plaintiff. ECF Nos. 1 ¶ 83; 12-1 ¶ 93. Plaintiff’s threadbare, conclusory allegations are insufficient

 2    to support this claim under Rule 8, Fed. R. Civ. P. Iqbal, 556 U.S. at 678-79. 6

 3             The Court does not find, however, that Plaintiff can assert no set of facts that may allow his

 4    Negligent Hire, Supervision, and Training claim to proceed. For this reason, the Court recommends

 5    Plaintiff be given the opportunity to file a second amended complaint in which he may attempt to

 6    state a Negligent Hiring, Supervision, and Training claim upon which relief may be granted.

 7    III.     RECOMMENDATION

 8             Accordingly, IT IS HEREBY RECOMMENDED that Defendant’s Motion to Dismiss

 9    Complaint (ECF No. 7) be GRANTED in part and DENIED in part.

10             IT IS FURTHER RECOMMENDED that Plaintiff’s Sixth Cause of Action for Vicarious

11    Liability/Respondeat Superior be dismissed with prejudice.

12             IT IS FURTHER RECOMMENDED that Plaintiff’s Fourth Cause of Action for Negligent

13    Infliction of Emotional Distress, Fifth Cause of Action for Intentional Infliction of Emotional

14    Distress, and Seventh Cause of Action for Negligent Hiring, Training, and Supervision be dismissed

15    without prejudice with leave to amend.

16             IT IS FURTHER RECOMMENDED that Plaintiff’s Countermotion to Amend (ECF No. 12)

17    be DENIED without prejudice for the reasons stated above.

18
19

20

21

22

23
      6
               Defendant’s contention that the economic loss doctrine bars Plaintiff’s Negligent Hire, Supervision, and
24    Training claim fails. “In Nevada, the economic loss doctrine bars unintentional tort claims when a plaintiff seeks to
      recover purely economic losses.” Peri & Sons Farms, Inc. v. Jain Irr., Inc., 933 F.Supp.2d 1279, 1283 (D. Nev. 2013)
25    citing Callaway v. City of Reno, 993 P.2d 1259, 1264 (Nev. 2000) (citing American Law of Products Liability (3d) §
      60:39, at 69 (1991)); Terracon Consultants Western, Inc. v. Mandalay Resort Group, 125 Nev. 66, 73, 206 P.3d 81
26    (2009). “Purely economic loss has been defined as the loss of the benefit of the user’s bargain ... including ... pecuniary
      damage for inadequate value, the cost of repair and replacement of the defective product, or consequent loss of profits,
27    without any claim of personal injury or damage to other property.” Id. at 1284 citing Calloway, 116 Nev. at 257, 993
      P.2d 1259 (citing American Law of Products Liability (3d) § 60:36, at 66). Plaintiff’s recovery in this case is not based
28    on pure economic loss, but instead seeks tort damages. ECF No. 1 at 11.
                                                                 9
     Case 2:20-cv-01765-APG-EJY Document 19 Filed 04/07/21 Page 10 of 10




 1           IT IS FURTHER RECOMMENDED that Plaintiff be granted one additional opportunity to

 2    file a proposed second amended complaint within 30 days of the date this Report and

 3    Recommendation is ruled upon.

 4           Dated this 7th day of April, 2021.

 5

 6
                                                           ELAYNA J. YOUCHAH
 7                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10                                                NOTICE

11                   Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation

12    must be in writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme

13    Court has held that the courts of appeal may determine that an appeal has been waived due to the

14    failure to file objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This

15    circuit has also held that (1) failure to file objections within the specified time and (2) failure to

16    properly address and brief the objectionable issues waives the right to appeal the District Court’s

17    order and/or appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d

18    1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

19

20

21

22

23

24

25

26

27

28
                                                      10
